UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) – June 1, 2010 Energy Future Holdings Corp. (Exact name of registrant as specified in its charter) Texas 1-12833 75-2669310 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Energy Future Competitive Holdings Company (Exact name of registrant as specified in its charter) Texas 333-153529-02 75-1837355 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Energy Plaza, 1601 Bryan Street, Dallas, Texas 75201 (Address of principal executive offices, including zip code) 214-812-4600 (Registrants’ telephone number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrants under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM
